        CASE 0:21-cr-00134-DWF-TNL Doc. 48 Filed 07/21/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


United States of America,                            Case No. 21-cr-134 (DWF/TNL)

                    Plaintiff,

v.                                                               ORDER

Joshua Cameron Hanes,

                    Defendant.


      This matter is before the Court on Defendant Joshua Cameron Hanes’s Motion for

Evidentiary Hearing, ECF No. 32. Defendant requests an evidentiary hearing on his

Motion to Suppress the Fruits of Unlawful Stop, Search and Seizure, ECF No. 31.

Defendant states that he anticipates calling two members of law enforcement to “testify

regarding the facts and circumstances surrounding . . . [the] stop, search, and seizure of

Defendant’s person on December 4, 2020.” ECF No. 32 at 1. In an accompanying meet-

and-confer statement, see D. Minn. LR 12.1(b), Defendant states that he

             understands the Government opposes [his] motion to suppress
             evidence and will not agree to produce any requested
             witnesses without subpoena, and should Defendant subpoena
             witnesses the Government shall file objections and move to
             quash any subpoena. Hence, Defendant shall file and serve a
             motion requesting an evidentiary hearing concerning [his]
             motion to suppress evidence.

ECF No. 35 at 1.

      Responses to pretrial motions were due by July 16, 2021. ECF No. 17 at 2; see

ECF No. 45 at 5 (“All other deadlines in the Court’s Arraignment Notice and Scheduling


                                            1
        CASE 0:21-cr-00134-DWF-TNL Doc. 48 Filed 07/21/21 Page 2 of 3




Order, ECF No. 17, remain in full force and effect.”). Although the Government filed an

Omnibus Response to Defendant’s Pre-Trial Motions on July 15, 2021, its response does

not address Defendant’s Motion for an Evidentiary Hearing. See generally ECF No. 47.

      In connection with its response to Defendant’s Motion to Suppress the Fruits of

Unlawful Stop, Search and Seizure, however, the Government states:

             [I]n recent communications between the parties initiated by
             the [G]overnment to obtain specifics regarding the motions,
             the Defendant’s counsel clarified the issues as follows: 1)
             Defendant challenges the stop and frisk of him on December,
             2020 and all evidence obtained from his person during the
             frisk; and, 2) given the illegality of the stop and frisk, the
             Defendant alleges that the subsequent search of the vehicle
             was without probable cause and all items seized from the
             vehicle should be suppressed.

ECF No. 47 at 1-2. The Government further states that it “will present evidence related

to the stop and frisk” and that it “will be prepared to offer testimony, video and

photographs related to the search of the vehicle.” ECF No. 47 at 2. Accordingly, by all

accounts, the Government is likewise prepared to proceed to an evidentiary hearing.

      Based on the foregoing, and there being no opposition thereto, IT IS HEREBY

ORDERED that:

      1. Defendant’s Motion for Evidentiary Hearing, ECF No. 32, is GRANTED.

      2. Th evidentiary hearing shall take place in conjunction with the in-person
         arraignment and criminal motions hearing scheduled to take place before the
         undersigned on August 2, 2021, at 1:00 p.m., in Courtroom 3C of the
         Warren E. Burger Federal Building and U.S. Courthouse, 316 North
         Robert Street, ST. PAUL, Minnesota.

      3. The Court expects the parties to work together to secure the appearance of any
         necessary witnesses for the August 2 hearing so as to develop a robust
         evidentiary record on any and all reasonably anticipated issues.

                                           2
        CASE 0:21-cr-00134-DWF-TNL Doc. 48 Filed 07/21/21 Page 3 of 3




      4. All prior consistent orders remain in full force and effect.




Date: July   20     , 2021                              s/ Tony N. Leung
                                                 Tony N. Leung
                                                 United States Magistrate Judge
                                                 District of Minnesota


                                                 United States v. Hanes
                                                 No. 21-cr-134 (DWF/TNL)




                                            3
